OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                         AUSTIN




ponoraljle hrtelle YoDonald
DiStriOt AttOrlBq
70th Judicial DistrlOf
liig Spring, Texa8

Dear kr. AloDonald:




                                            te the offioe
                                            , and related



                                           oreuiber 18, 1943,
the   first   SOU




                                   8, 1941, with
                                  Deputy County
                                    .tiBe the or-
                                   e uriter  loter-
                         a as*holdlng that the
                          -- that ir, the office
                       0 and Count'y Clerk or
                                are inotmpatible,
                      don8   0S Article   16,   8eo-
                        State Constitution,
                  ibits generally the holding ot
        tro office8 of emolument by the same per-
        Bon.

             *In lieu OS such opinion, and Op the
       hereinafter etated caots, me desire an
       op*n.ion~upoa the follorini questions, a8-
       suming the Sollouiug state of' faots to
       ‘exiett   .'
                                                                 .1
                                                                  :,   515
lloucr5ble MArtelle LoDonald - page 2




         lT h r t
                la rarloun count165 in W65t
    zaxaa, 8ituated in the 70th Judicial Dl8-
    &riot, there$rs 8ereral CmW;I Clerk8 5d/
  - or Deputy County Clerke who ~uclifled for
    their oiiioer on Jaauary 1, ‘1043, and
    thereafter, mid during the month OS June,
    1~43, qualified thearselrem as, IlOtrrler Pub-
    l&o by taking  oath an3 making the hquired
       boado.

                lDmler the prml8ions of Article ie,
       section 40, and the deoiaions    olteU thee-
       under, ii i5 tbe writer@5   opinion that the
        court5 of this state brrve hold, that where
       two cStices   are lnooxapatible, ad a person
        rttapts   to qu5Ufy for two 5uch of~loe5,
        the rlrst office i8 t5oated by the qu5ll?i-
        05tion for tha 5eooti offioe, more 5peolfical-
        11 8ince the COuntif Clarke in queetion quali-
        ried am 8uoh on J5uuary 1, 1943, and there-
        after In.June, 1943, attempted to or did
        qualifT 55 YOfarie8 Publio, thor vacated
       .the ofltioe OS County Olork.'


                Zau then pose six qucrtiona Sor ou,r detemina-
t&m,    the     Siret CC rhioh t5 a5 follmrr


                .(a)   Doe8 t&a qual9fioat~on   as Notuy
       Public in June, 1948, 5ubrQqueat to the
       ~llfloation   a8 County Clerk la Jenuwyi
       1013, tamate the cffloe ef County Clerk?5

            Beotion 40 Of Artidle 16 o? our"St5tt Constitu-
@on    provides in part rs'tollar5:

            .mRo person shall hold or exeroimo,’ at
       the 55515 the, more than one clvll offloe
       ot euoluaeut, exoepf that of Surtioe ci the
       Peaoe, County Comrd55ioner, %otav    Publio
       and Po5tparter. * 5 55

            J3cweror, it 18 ooutrary to the policy at the law
 that fhe- came iodlriduol 8hould undertake  to perform incon-
.rlst.ei&and incompatible dutien. (Phpharim ours)       -
                                                             !, 516
                                                            ..
yc5crab18 &al%8110 YoDonald     - pye   3




          5It in a well-nettled rule of tbs oom-
     man   188that ha who, rhilo oooupyl.ng one
     offlice, lcoeptm another inoompatible  with
     the flrrt, ipso faoto abmolately vaoater
     the Ormt   offloe and him title 15 thereby
     termiitrPtodwithout any other letor pro-
     omcding . *bat the ~5oond office in inter-
     ior to the Stint  does not affect the rule.
     l + l.


            'Put an exoeption   in made to the goner-
     al rule in those oases in 5bich the cffioer
     oannot raaate the ofTio5 by him cm act,   up-
     on the priaoiple that  he'5111 not be peWt-
     tad to do indlrcotly rhat h5 could not 60
     bireotly.. - Meohbm, Pub110 Oilices and Oi-
     Sioer5 ( 1 89 l
                   0a)420-421.
           In the came cl State T. DeGremm, 63 Tar. 3~987
.(fi20), tt maa held that one oould not legally hbld the
 offloe oibayor   oi the City * AUmti~, Texan, while con-
 timing to be 5n crlfioer in the Army of the United states,
 wen though on the retired   l&at. Be 585 maoh an 5my of-
 fioer at the the   he man eleoted anti attempted    to quality
 for the osrioe of mayor.   Ue 6reu a salary 88 8 retired
 osrioer, lwi not resigned, and oould not rcmlgn without
 the,coruent ot mupbrior5. ~l?mrefore, hIa 5ttempteU quali-
 ci45tUa'fcr  the office of Uyor   did act relinquish the
 arat iutioe. ft warn the leaond oftice     th8t itiled.

            The oonstltutional priiwlmion 5beve quoted pro-       ..-,
blbitm the holding of two oivfl oii%oer oi.gmolument.
‘But mbers the    fro cffioem 5r5 inoompafible in a 005mm-
la5 meMe     it 15 net neeemmu-y to rely on the ocnmtitu-
Cional provision,    and it prke8 ud diiYerewe   th5t one or
thm reeeimkm no oompenmatioa, am the oonmon-15~ probibi-
tion ie~a aiamt holdin     froinocawatible   otfioea &public
&u&3---+ T 05155vs. A ernathy Cc. Line Indwl.         Diet.,
220 iI* Il. 162 (Tex. CCm. App. 1927). A5 to That oonsfi-
tUte8 incompatible oiiioem in a oommom l&r sense,     mea
liechem, mblio ofri005 5nd.offioor5 (~220) II 122.5      (~150
see TeMs Law JteriW, Vol. 12, pp+ 287-0~ 24 Tax. Jur. p.
9198 2 17).

          In the 8ame of Pruitt et al t. elen Rose xnd.
Bohicl Dlot. Xc. 1, 24 2. Y. (2) $004, (Cole. oi App., but
,&able    kartelle   &oDonald   - page 4




Joptea by-the suprsrpo Court) the follc5ing    15 quote& from
,, TCX. Jur. 384, par. 19, mhlch munmarires    the 'rule;


          gAiating eleoted to looept arml quillfy for
     the 55cotxl Offioe, ipso foot0 an3 am a Batter
     of 155, he r5oatec the Sirat     aitioe. Thin in
     true 5here both ofii0e5 are p15045 of emolu-
     Beat, rcgardle88 Or vhether they are inOc8?pat-
     ible, and if they are incompatible there in a
     vacation of the-first oiiice regwdlesrn ot
     5hether both are oZflce5 of emolument within
     the ueaning of the Constitution.      In ouoh oir-
     eum5tanoem the ooastitutional prmidon       that
     511 officers shall continue to perform the du-
     ties oi their  cSlioe5 until a 5u00e55cr    has
     been qualified does not apply.5
           Lt in also a sound p&noiple   of 185, baaed on
public' policy, that 8n qifioer in prohibited from acting
in him oit%ial oapaoity am to matters in rhiah he h55 a
dj,reot axi oertaln intorent , 34 Tcx. Jur. 449, par. 72.
xn much-oases (with rare esoeptloam bared on necessity)
the entire prooeedlnge arm void inmoSar am him aotm are
ooac5rad.    Bee Fry v. State, a6 Crio. aep. 73, 212 2. w.
gm,r-whioh holds void the lotm of a Co5md55.loner5' Ccurt
l1lo~ing a fraudulent claim of one of its   5wberm.

           By Artiole 8949,V.   A. 0. S., a 5 l~~adcd., it in
Yde the duty or the County Clark to approve 8118 file the
boul or eaoh Jlotary PubUo who qualifi4m am muoh in him
5ouaty. 88&d Artiole, in part,     prmid48 that 'any person
appoint&a    Uotary Publio, before chtering upon him offi-
ala1 duties, shall 8%eOUt4   a bond in the 5~51 of One Thc~15-
8nLDollarm with two or more solvent 8uretle8, or one sol-
vent surety oompany authorUed     to do bu5ine55 in thin
fitate, Pm surety, such bond to be approved by the County
cl+    or bin tounty. 5 * 5. &id boxl shall be deposited
in the oifioe of the County Clerk and shall not be void on
the first  rqocrery, and may be sued on in the name ef the
party injured from time to time until the she18 uncunt
tbreef ham been reoorercd.     Any muoh p4roon shall be deem-
ed to be qualified (am a Notary) rhea he ham taken the cf-
ti.oial oath of orfloe., Surnimh~d'the bond and paid the fee5
hersin provided for.5
I.

                                                                                       ‘,


                                                                                      ‘_T
                                                                                            518
;,.nonyoble           biytalle L6Douald       - page 6
   ..
;.


                     _ in riew of the requirements of satd Article
     6949, It is our opinion t&t one uho haa~qualified as
     Coaty  Clerk camot ,qualiir am a Yoty         Public am, long
     l. he holds the Somer      oiSice. lit cannot ipprore his
     osa boui as a Jiotq     Public an7 more than ty ooulp ap-
     pro*0 his   bond (LB COUDtr Clerk.  Y&s interest    in 8~0h
     ‘ -tter la    too dlreat and ael%ain an to a4w.t or any
     doubt-    &y attempt en hlr part to approve hi8 om
     boud as a Notary    Publia would be abaolotal~~vold ab
     idtio  and of no legal effeot ~hatmer.

               Then, too, oin~e a Uotam@r  bond, when ap-
     ~owd,   muat be depoaitt&ln  the office of the County
     .Clak Sor safe kesplng,~ln order that rame mlght.bc
     a@   on fn the MIUC of,the la#ared party from tdme to
     t-e, should oeeasi6n arise, the County Clerk*r.intcr-
     est in this oonneatioo lm'too direct and cortrin to
      ptWE&t   him     t0   hTe   the   @me   Bnd   ClABtOd~   Of   a   bond   OXe-

     outed br.hia as a Hetar~ Publio.

                (A GOWIty Clark*8 bond, aft&r being recorded
     in his office, eat then'be deposited in the atfloe of
     the Clerk or the Distr'iat Cowt.   Article 1937; 1. 8.)

                        therefore obriou8
                       ft   is             that, beo~1813 0-t 8
     d& me+ a nd o sr ta hintUWrt,   l County Clerk cannot ap-

                                                                               art
     pr0~0 bin om   bed   a~ a ROt+v ,Publie or hare the cum-

     *.z Oraao2eo
                     I? he attezpta to do so, swh acts
          . iie.doer not thereby relinqulab the oSfiee of
     County Clerk. Xt ia    the Oifl~e of Xotary .mblie that
      rails.
                 #or the reaaom   ateted,'yfmr Carat quest-ion
      18 uwkred   in the negatiree   This obviates tbs neoea-
      ritT of paadng  upcn the  other queatloaa submittad,